Consolidated actions to recover damages for personal injuries and death resulting from the negligent operation of an automobile by the president of defendant corporation. Judgment entered on the verdict of a jury in favor of plaintiffs, and order denying motion to set the verdict aside, affirmed, with costs. No opinion. Hagarty, Davis, Johnston and Close, JJ., concur; Adel, J., dissents and votes to reverse and grant a new trial, with the following memorandum: The issue of ownership of the automobile should not have been submitted to the jury. It was not error to admit evidence that the defendant corporation had insured itself against loss resulting from the operation of the Buick automobile, as such evidence might tend to establish defendant’s ownership or control; but the uneontradieted evidence offered by defendant that ownership was in Maxwell, personally, established that it would be against the weight of the evidence to find that defendant owned the ear. The issue of ownership, therefore, should not have been submitted to the jury. On the whole evidence that was adduced, the jury should have been asked to find whether at the time of the accident the automobile was operated in the business of the defendant. Defendant is not hable if the operation Was in the personal interests of Maxwell or if the operation of the car at the time of the accident was not in connection with the business of the defendant. (Clark v. Harnischfeger Sales Corporation, 238 App. Div. 493; leave to appeal denied by the Court of Appeals, Oct. 10, 1933, N. Y. L. J., Oct. 11, 1933, p. 1251, not officially reported.)